Title: From John Adams to Joseph Gardoqui & Sons, 2 October 1780
From: Adams, John
To: Gardoqui, Joseph, & Sons (business)


     
      Sir
      Amsterdam Octr. 2 1780
     
     It is a long Time Since I had the pleasure to Address you, or receive any of your Favours. I have Letters from my Wife which acknowledge the Receipt of the Things you sent by Trash. Your Bill upon me, was presented at my House in Paris after I left it. Mr. Dana was so good as to accept it.
     I now beg the Favour of you, to Send by every good opportunity to Boston or to Newbury Port &c. to Mrs. Adams in the Same Way, to the Amount of forty Pounds sterling in each Vessell: but more Linnens And fewer Handkerchiefs, and draw upon me in Amsterdam or upon Mr. Grand in Paris, for the Money. Mr. Tracy has been vastly obliging in taking the best Care to send, those which you shipped before and will do me the Same favour again.
     The English Papers announce disturbances in south America. Is there any Truth in it?
     I am with great Esteem, your obliged and obt
    